Citation Nr: 0808309	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle injury, transchondral 
fracture, postoperative with degenerative changes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Decatur, Georgia, which increased the veteran's 
disability rating for his service-connected chronic thoracic 
and lumbar strain with mild degenerative spondylosis to 20 
percent and continued a 10 percent disability rating for his 
service-connected residuals of a right ankle injury, 
transchondral fracture, postoperative with degenerative 
changes.  The veteran filed a timely notice of disagreement 
with the decision.  In a March 2006 rating decision, the RO 
increased the veteran's disability rating for residuals of a 
right ankle injury, transchondral fracture, postoperative 
with degenerative changes to 20 percent and continued his 20 
percent disability rating for chronic thoracic and lumbar 
strain with mild degenerative spondylosis.  In his April 2006 
substantive appeal, the veteran indicated he was appealing 
only the 20 percent disability rating for residuals of a 
right ankle injury, transchondral fracture, postoperative 
with degenerative changes.  As such, this is the only issue 
on appeal before the Board.


FINDINGS OF FACT

The veteran is currently in receipt of the maximum schedular 
evaluation available (20 percent) for his service-connected 
residuals of a right ankle injury, transchondral fracture, 
postoperative with degenerative changes, and the competent 
evidence of record does not establish that referral for 
extraschedular evaluation of this disability is warranted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected residuals of a right ankle injury, 
transchondral fracture, postoperative with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the notice requirements under 38 C.F.R. § 3.159(b)(1) 
was satisfied by way of letters sent to the appellant in 
August 2004 and March 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the veteran 
was not provided with this notice until March 2006, such 
error was harmless given that an increased rating is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, the veteran is currently in receipt of 
the maximum schedular evaluation available for his service-
connected residuals of a right ankle injury.  Since there is 
no evidence that the veteran could submit to warrant a higher 
disability rating for his right ankle disability, the Board 
finds that the notice requirements in Vazquez are not 
applicable in this case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded a VA medical examination in March 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran asserts that his service-connected residuals of a 
right ankle injury, transchondral fracture, postoperative 
with degenerative changes, is more severe than the assigned 
of 20 percent disability rating suggests and that his 
disability warrants a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

June and September 2003 VA medical records show that the 
veteran was seen for right ankle pain.  A May 2004 VA medical 
record shows that the veteran complained of right ankle pain 
which had been occurring for the previous several months.  
The assessment was right ankle pain secondary to degenerative 
joint disease.  Private medical records show that the veteran 
twisted his right ankle while working for the US Postal 
Service in February 2005.  The pain was located on the 
lateral aspect of his right ankle.  He had associated 
swelling and edema of the lateral malleolus.  Range of motion 
testing showed a decrease in dorsiflexion.  There no 
instability of ankle mortise.  The circulatory and sensory 
examinations were normal.  A contemporaneous x-ray report 
reflected a diagnosis of a moderate degenerative arthritis.  
The assessment was a right ankle sprain.  He was given 
medication, an ankle brace and a cold pack.  Records reflect 
he underwent physical therapy and at the end of February 
2005, the private examiner noted that the veteran's right 
ankle appeared normal without edema or ecchymosis, that his 
gait was normal, that range of motion testing was normal for 
the foot, ankle and toes in all planes and that palpation was 
positive for pain at lateral malleolus and medial malleolus.  
The assessment was ankle sprain and the veteran was 
instructed to continue with home exercises.  He was released 
from care to regular activity.  

A March 2005 VA examination shows that the veteran told the 
examiner that he had pain and weakness in his ankle and that 
it gave way.  The examiner noted that the veteran had 
previous arthropic surgery after the military and that, a 
month prior to the examination, he had twisted his ankle at 
work and had been treated through Workmen's Compensation.  
Upon examination, the veteran had very minimal puffiness in 
his right ankle.  He could dorsiflex both ankles 20 degrees 
and plantar flexion was 45 degrees.  His gait was normal.  A 
March 2005 x-ray of his right ankle showed mild arthritis, 
but was otherwise normal.  The diagnosis was injury to his 
right ankle which required arthroscopic surgery and chronic 
strain in his right ankle which created moderate functional 
loss.  The examiner noted that flare-ups required exercising 
with elastic bands and that the veteran had an additional 5 
degrees of limitation due to pain with repetitive flexing. 

The veteran's right ankle disability is rated at 20 percent 
under Diagnostic Code 5271 limitation of motion of the ankle.  
This is the highest rating available under this Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
 
In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for disabilities of 
the ankle.  However, the only Diagnostic Code which offers a 
higher rating for disabilities of the ankle is Diagnostic 
Code 5270, which contemplates ankylosis of the ankle.  There 
is no evidence in the claims file that the veteran has 
ankylosis of the ankle.  Therefore, the veteran's right ankle 
disability would not warrant a higher rating under any of the 
Diagnostic Codes for disabilities of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2007).

In addition, there is no evidence of record that the 
veteran's service-connected residuals of a right ankle 
injury, transchondral fracture, postoperative with 
degenerative changes, causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for the veteran's 
residuals of a right ankle injury, transchondral fracture, 
postoperative with degenerative changes.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for residuals of 
a right ankle injury, transchondral fracture, postoperative 
with degenerative changes is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


